DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is the first Office Action on merits for application no. 16/349,008 filed 10 May 2019. Claims 1-26 pending. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted 10 May 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12-14, 17, and 26 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 12, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 13 and 14 are additionally rejected as depending from a rejected base claim.
Regarding claim 17, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 26 recites the limitation "the outer gearing" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 26 recites the limitation "the differential housing" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 26 recites the limitation "the inner gearing" in lines 6 and 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 26 recites the limitation "the hollow shaft" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 26 recites the limitation "one of the output shafts" in lines 12 and 13.  There is insufficient antecedent basis for this limitation in the claim.
Examiner’s Note:
For the sake of expediting prosecution, examiner shall proceed with a best understood standard.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 3, 4, 8-15, 22, 23, 25, and 26 as best understood are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Publication No. 2017/0059023 (also WIPO 2015/169837) to Severinsson et al. (hereinafter referred to as Severinsson).
Examiner’s Note:
Examiner is referencing the US Patent publication. However, the WIPO publication date establishes that the reference is sufficient under 35 U.S.C. 102(a)(1).
Regarding claims 1-3, 4, 8-15, 22, 23, 25, and 26, Severinsson discloses:
Claim 1:
A vehicle driveline system for a vehicle (i.e., at least Figs. 10a-10d), said system comprising a differential (i.e., 20) having a differential housing connectable to an engine via a pinion, and two output shafts being connectable with respective wheel axles (i.e., see Figure below), and an electrical motor (i.e., 110) being selectively connected to the differential housing (i.e., selectively connected via 

    PNG
    media_image1.png
    712
    1062
    media_image1.png
    Greyscale

Examiner’s Note:
It is noted that the modes disclosed in the prior art include other means of the hollow shaft being connected to the motor 110. However, the claims do not require a single means of connecting the electric motor to the hollow shaft in each mode. The mode limitations are met by the prior art and thus the limitations of claim 1 are met. It is also noted that the claim recites “said actuator arrangement is configured to selectively transfer torque in any of the following modes[.]” This means that as long as the prior art reads on at least one of the modes, claim 1 is met. The claim is not interpreted to mean that both modes must be present. However, examiner has provided claim mapping to each mode for the sake of compact prosecution.
Claim 3:
Wherein the vehicle driveline system further comprises a second reduction gearing (i.e., 140b) connected to one of the output shafts (i.e., Figs 10a-10d show carrier of 140b connected to output) and selectively to the first reduction gearing (i.e., selectively connected via 150).
Claim 4:
Wherein the actuator arrangement is further configured to selectively transfer torque in: iv) a fourth torque vectoring mode in which the actuator arrangement is configured to be actuated to allow for torque transfer from the electrical motor to the output shaft via the second reduction gearing (i.e., at least Fig. 10d).
Claim 8:
Wherein the first reduction gearing is a gear train having a last gear (i.e., ring gear of 10a-10d) being arranged coaxially around the hollow shaft (i.e., Figs. 10a-10b) of the differential housing, said last gear having means, such as splines, for connecting with the actuator arrangement (i.e., at least [0104] discloses that 150 is an actuating sleeve that engages with the ring gears of both 140a and 140b).
Claim 9:
Wherein the first reduction gearing is a planetary gearing (i.e., at least [0104] discloses that 140a and 140b are both planetary gear sets).
Claim 10:
Wherein the first reduction gearing has an output shaft connected to the differential housing (i.e., carrier of 140a is attached to the housing)
Claim 11:
Wherein the output shaft of the first reduction gearing is formed by a planet carrier (i.e., Figs. 10a-10d show carrier connected to hollow shaft) and the first reduction further comprises a ring wheel meshing with the planet carrier (i.e., Figs. 10a-10d show planetary configuration that includes a ring gear meshed with the planet carrier via planetary gears).
Claim 12:
Wherein the second reduction gearing is a gear train having a gear having means, such as splines, for connecting with the actuator arrangement (i.e., at least [0104] discloses that 150 is an actuating sleeve that engages with the ring gears of both 140a and 140b).
Claim 13:
Wherein the second reduction gearing is a planetary gearing (i.e., at least [0104] discloses that 140a and 140b are both planetary gear sets).
Claim 14:
Wherein the gear of the second reduction gearing is a ring wheel (i.e., Figs. 10a-10d show planetary configuration that includes a ring gear meshed with the planet carrier via planetary gears).
Claim 15:
Wherein the gear of the second reduction gearing is arranged substantially coaxial to the ring wheel of the first reduction gearing (i.e., at least Figs. 10a-10d show that both planetary gear sets are coaxially aligned with each other).
Claim 22:
Wherein the electrical motor is arranged radially outside the hollow shaft (i.e., Figs. 10a-10d show 110 radially outside of the hollow shaft).
Claim 23:
Wherein said electrical motor is connectable to the differential housing via a planetary gearing (i.e., Figs. 10a-10d show how 100 is connectable to differential housing through at least 140b when 150 is engaged with it and 140a).
Claim 25:
An all wheel drive axle for a vehicle, (i.e., at least Figs. 10a-10d) said all wheel drive axle comprising a differential (i.e., 20) having a differential housing connectable to an engine via a pinion, and two output shafts being connectable with respective wheel axles, wherein the differential housing extends into a hollow shaft and the differential housing comprises an outer gearing configured to mesh with the pinion and an inner gearing being connected with the output shafts (i.e., see Figure below), wherein said all wheel drive axle is configured to be connected with one or more modules selected from a group of connectable modules comprising: a second module comprising an electrical motor being selectively connected to the differential housing (i.e., 110), a third module comprising a first reduction gearing connected to the electrical motor and selectively connectable to the hollow shaft (i.e., 140a), and a fourth module comprising a second reduction gearing connected to one of the output shafts and selectively connectable to the first reduction gearing (i.e., 140b).

    PNG
    media_image1.png
    712
    1062
    media_image1.png
    Greyscale

Examiner’s Note:
It is noted that the claim 25 includes a first module. However, the claim does not require that all modules be present. Instead, the claim recites “said all wheel drive axle is configured to be connected with one or more modules selected from a group of connectable modules [.]” In other words, only one of the modules needs to be present in the prior art for the claim to be met. The claim is not interpreted to mean that all modules must be present. However, examiner has provided claim mapping to three of the 4 modules for the sake of compact prosecution.
Claim 26:
A method for providing an all wheel drive axle for a vehicle (i.e., at least Figs. 10a-10d and Figure below), whereby a desired functionality of the all wheel drive axle is achieved by connecting one or more connectable modules comprising: a 

    PNG
    media_image1.png
    712
    1062
    media_image1.png
    Greyscale

Examiner’s Note:
It is noted that the claim 26 includes a first module. However, the claim does not require that all modules be present. Instead, the claim recites “one or more connectable modules comprising.” Additionally, the claim recites “or” when listing the .

Allowable Subject Matter
Claims 2, 5-7, 16, 18-21, 24 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, as well as overcoming any rejections under 35 U.S.C. 112(b).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
2017/0074378 teaches a differential system with at least one planetary gear set, a hollow shaft, and a clutch system. However, it does not teach or render obvious the drive modes and modules set forth in the claims.
2016/0023651 teaches a system with at least two planetary gear sets, a motor and engine. However, it does not teach or render obvious the differential, and drive modes and modules set forth in the claims.
2015/0166035 teaches a differential system with two planetary gear sets, motor, and differential. However, it does not teach or render obvious the drive modes and modules set forth in the claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J HLAVKA whose telephone number is (571)270-3218. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 5712705565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID J HLAVKA/Primary Examiner, Art Unit 3659